             Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONNIE DEVANE,
                                  Plaintiff,
                      -against-                              20-CV-9649 (LLS)
JOHN OR JANE DOE MD;                                         ORDER TO SHOW CAUSE
SUPERINTENDENT, Downstate Correctional
Facility,
                                  Defendants.

LOUIS L. STANTON, United States District Judge:

          Plaintiff, currently incarcerated at Bare Hill Correctional Facility, brings this pro se action

alleging that in May 2015, a John Doe doctor violated his constitutional rights at Downstate

Correctional Facility (“Downstate”), when the doctor failed to provide Plaintiff privacy during a

medical examination. By order dated January 5, 2021, the Court granted Plaintiff’s request to

proceed in forma pauperis (IFP). The Court directs Plaintiff to file a declaration within sixty

days of the date of this order showing cause why the complaint should not be dismissed as time-

barred.

                                      STANDARD OF REVIEW

          The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).
           Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 2 of 6




                                           DISCUSSION

       42 U.S.C. § 1983

       Because Plaintiff alleges that his federal constitutional rights were violated, his claims

arise under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff must allege both that:

(1) a right secured by the Constitution or laws of the United States was violated, and (2) the right

was violated by a person acting under the color of state law, or a “state actor.” West v. Atkins, 487

U.S. 42, 48-49 (1988).

       Statute of Limitations

       It appears that Plaintiff’s claims are time-barred. The statute of limitations for § 1983

claims is found in the “general or residual [state] statute [of limitations] for personal injury

actions.” Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002) (quoting Owens v. Okure,

488 U.S. 235, 249-50 (1989)). In New York, that period is three years. See N.Y. C.P.L.R.

§ 214(5). Section 1983 claims generally accrue when a plaintiff knows or has reason to know of

the injury that is the basis of the claim. Hogan v. Fischer, 738 F.3d 509, 518 (2d Cir. 2013).

Plaintiff alleges that the event giving rise to his claims occurred in May 2015, and that he was

aware of the alleged violation at the time it occurred. On October 30, 2020, he submitted his

complaint for filing, 1 more than two years after the statute of limitations expired.




       1
          Plaintiff signed the complaint on October 30, 2020. Because he was incarcerated when
he submitted his complaint for filing, the prison mailbox rule applies. See Walker v. Jastremski,
430 F.3d 560, 562-64 (2d Cir. 2005) (discussing prison mailbox rule). Under the prison mailbox
rule, the date a plaintiff signs a court submission qualifies as the filing date. See, e.g., Nash v.
Kressman, No. 11-CV-7327, 2013 WL 6197087, at *4 (S.D.N.Y. Nov. 27, 2013) (finding that
signature date on cover letter, which accompanied pro se complaint, established filing date for
purposes of prison mailbox rule). See generally Houston v. Lack, 487 U.S. 266, 270 (1988)
(holding that a pro se prisoner’s document is deemed “filed” when delivered to prison authorities
for forwarding to the court).

                                                  2
             Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 3 of 6




          Doctrine of Equitable Tolling

          The doctrine of equitable tolling permits a court, “under compelling circumstances, [to]

make narrow exceptions to the statute of limitations in order ‘to prevent inequity.’” In re U.S.

Lines, Inc., 318 F.3d 432, 436 (2d Cir. 2003) (citation omitted). The statute of limitations may be

equitably tolled, for example, when a defendant fraudulently conceals from a plaintiff the fact

that the plaintiff has a cause of action, or when the plaintiff is induced by the defendant to forego

a lawsuit until the statute of limitations has expired. See Pearl, 296 F.3d at 82-83. Here, Plaintiff

does not allege any facts suggesting that the statute of limitations should be equitably tolled.

          Notice and Opportunity to Be Heard

          Because the failure to file an action within the limitations period is an affirmative

defense, a plaintiff is generally not required to plead that the case is timely filed. See Abbas v.

Dixon, 480 F.3d 636, 640 (2d Cir. 2007). Dismissal is appropriate, however, where the existence

of an affirmative defense, such as the statute of limitations, is plain from the face of the pleading.

See Walters v. Indus. and Commercial Bank of China, Ltd., 651 F.3d 280, 293 (2d Cir. 2011)

(“[D]istrict courts may dismiss an action sua sponte on limitations grounds in certain

circumstances where the facts supporting the statute of limitations defense are set forth in the

papers plaintiff himself submitted.”) (internal quotation marks and citation omitted); Pino v.

Ryan, 49 F.3d 51, 53 (2d Cir. 1995) (affirming sua sponte dismissal of complaint as frivolous on

statute of limitations grounds). But district courts should grant notice and opportunity to be heard

before dismissing a complaint sua sponte on statute of limitations grounds. See Abbas, 480 F.3d

at 640.




                                                    3
            Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 4 of 6




         Leave to File Declaration

         The Court therefore directs Plaintiff to file a declaration within sixty days of the date of

this order, stating why the complaint should not be dismissed as time-barred. Plaintiff may allege

any facts showing that the Court should apply the doctrine of equitable tolling.

                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff is directed to file a declaration within sixty days of the date of this order showing

why the complaint should not be dismissed as time-barred. Plaintiff must submit the declaration

to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption the

document as a “Declaration,” and label the document with docket number 20-CV-9649 (LLS). A

declaration form is attached to this order. No summons will issue at this time.

         If Plaintiff fails to comply within the time allowed, and he cannot show good cause to

excuse such failure, the complaint will be dismissed for failure to state a claim upon which relief

may be granted.

SO ORDERED.

Dated:     January 7, 2021
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




                                                   4
               Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 5 of 6




                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
          Case 1:20-cv-09649-LLS Document 6 Filed 01/07/21 Page 6 of 6




Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
